Exhibit 10.1

 

ARCA biopharma, Inc.

Common Stock

($0.001 par value per share)

 

Capital on Demand™ Sales Agreement

JonesTrading Institutional Services LLC

757 Third Avenue, 23rd Floor

New York, NY 10017

July 22, 2020

 

Ladies and Gentlemen:

ARCA biopharma, Inc., a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with JonesTrading Institutional Services LLC (the
“Agent”), as follows:

 

1.Issuance and Sale of Shares.  The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through or to the Agent, as sales agent
or principal, shares (the “Placement Shares”) of common stock of the Company,
$0.001 par value per share (the “Common Stock”), provided, however, that in no
event shall the Company issue or sell through Agent such number of Placement
Shares that would exceed (a) the number or dollar amount of shares of Common
Stock that may be sold pursuant to the Registration Statement (as defined
below), (b) the number of authorized but unissued shares of Common Stock,
(c) the dollar amount of shares of Common Stock permitted to be sold under
Form S-3, or (d) the number or dollar amount of shares of Common Stock for which
the Company has filed a Prospectus (as defined below) (the least of (a), (b),
(c) and (d), the “Maximum Amount”).  Notwithstanding anything to the contrary
contained herein, the parties hereto agree that compliance with the limitations
set forth in this Section 1 on the amount of Placement Shares issued and sold
under this Agreement shall be the sole responsibility of the Company and that
Agent shall have no obligation in connection with such compliance.  The issuance
and sale of Placement Shares through Agent will be effected pursuant to the
Registration Statement (as defined below) filed by the Company and at no earlier
time than such time as the Registration Statement shall have been declared
effective by the Securities and Exchange Commission (the “Commission”), although
nothing in this Agreement shall be construed as requiring the Company to use the
Registration Statement to issue Placement Shares.

As of the date hereof, the Company has filed Form S-3 (333-238067) (the “Current
Registration Statement”), or will file a registration statement on Form S-3, in
accordance with the provisions of the Securities Act of 1933, as amended (the
“Securities Act”) and the rules and regulations thereunder (the “Securities Act
Regulations”), with the Commission, including a base prospectus, relating to
certain securities, including the Placement Shares to be issued from time to
time by the Company, and which incorporates by reference documents that the
Company

 

 

--------------------------------------------------------------------------------

 

has filed or will file in accordance with the provisions of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and
regulations thereunder (the “Exchange Act Regulations”).  The Company has
prepared a prospectus supplement specifically relating to the Placement Shares
(the “Prospectus Supplement”) to the base prospectus included as part of such
registration statement.  The Company will furnish to the Agent, for use by the
Agent, copies of the prospectus included as part of such registration statement,
as supplemented by the Prospectus Supplement, relating to the Placement
Shares.  Except where the context otherwise requires, such registration
statement, including all documents filed as part thereof or incorporated by
reference therein, and including any information contained in a Prospectus (as
defined below) subsequently filed with the Commission pursuant to Rule 424(b)
under the Securities Act Regulations or deemed to be a part of such registration
statement pursuant to Rule 430B of the Securities Act Regulations or any
subsequent registration statement on Form S-3 filed pursuant to Rule 415(a)(6)
under the Securities Act by the Company to cover any securities registered
pursuant the Current Registration Statement, including any Placement Shares, as
a result of the end of the three-year period described in Rule 415(a)(5) of the
Securities Act, is herein called the “Registration Statement.”  The base
prospectus, including all documents incorporated therein by reference, included
in the Registration Statement, as it may be supplemented by the Prospectus
Supplement, in the form in which such prospectus and/or Prospectus Supplement
have most recently been filed by the Company with the Commission pursuant to
Rule 424(b) under the Securities Act Regulations, together with any then issued
Issuer Free Writing Prospectus (defined below), is herein called the
“Prospectus.”  Any reference herein to the Registration Statement, the
Prospectus or any amendment or supplement thereto shall be deemed to refer to
and include the documents incorporated by reference therein, and any reference
herein to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement or the Prospectus shall be deemed to refer to and include
the filing after the execution hereof of any document with the Commission deemed
to be incorporated by reference therein.

Any reference herein to the Registration Statement, any Prospectus Supplement,
Prospectus or any Issuer Free Writing Prospectus shall be deemed to refer to and
include the documents, if any, incorporated by reference therein (the
“Incorporated Documents”), including, unless the context otherwise requires, the
documents, if any, filed as exhibits to such Incorporated Documents. Any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, any Prospectus Supplement, the Prospectus or any
Issuer Free Writing Prospectus shall be deemed to refer to and include the
filing of any document under the Exchange Act on or after the most-recent
effective date of the Registration Statement, or the date of the Prospectus
Supplement, Prospectus or such Issuer Free Writing Prospectus, as the case may
be, and incorporated therein by reference.  For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
pursuant to its Electronic Data Gathering Analysis and Retrieval system, or if
applicable, the Interactive Data Electronic Application system when used by the
Commission (collectively, “EDGAR”).

2.Placements.  Each time that the Company wishes to issue and sell Placement
Shares hereunder (each, a “Placement”), it will notify the Agent by email notice
(or other method mutually agreed to in writing by the Parties) of the number or
dollar value of Placement Shares, the time period during which sales are
requested to be made, any limitation on the number of Placement Shares that may
be sold in any one Trading Day and any minimum price below which

2

--------------------------------------------------------------------------------

 

sales may not be made (a “Placement Notice”), the form of which is attached
hereto as Schedule 1.  The Placement Notice shall originate from any of the
individuals from the Company set forth on Schedule 3 (with a copy to each of the
other individuals from the Company listed on such schedule), and shall be
addressed to each of the individuals from the Agent set forth on Schedule 3, as
such Schedule 3 may be amended from time to time.  The Placement Notice shall be
effective unless and until (i) the Agent declines in writing to accept the terms
contained therein for any reason, in its sole discretion, within two (2)
Business Days of receipt, (ii) the entire amount of the Placement Shares
thereunder have been sold, (iii) the Company suspends or terminates the
Placement Notice for any reason, in its sole discretion, (iv) the Company issues
a subsequent Placement Notice with parameters superseding those on the earlier
dated Placement Notice, or (v) the Agreement has been terminated under the
provisions of Section 12.  The amount of any discount, commission or other
compensation to be paid by the Company to Agent in connection with the sale of
the Placement Shares shall be calculated in accordance with the terms set forth
in Schedule 2.  It is expressly acknowledged and agreed that neither the Company
nor the Agent will have any obligation whatsoever with respect to a Placement or
any Placement Shares unless and until the Company delivers a Placement Notice to
the Agent and the Agent does not decline such Placement Notice pursuant to the
terms set forth above, and then only upon the terms specified therein and
herein.  In the event of a conflict between the terms of this Agreement and the
terms of a Placement Notice, the terms of the Placement Notice will control.

3.Sale of Placement Shares by Agent.  Subject to the provisions of Section 5(a),
the Agent, for the period specified in the Placement Notice, will use its
commercially reasonable efforts consistent with its normal trading and sales
practices and applicable state and federal laws, rules and regulations and the
rules of The NASDAQ Stock Market LLC (the “Exchange”), to sell the Placement
Shares up to the amount specified, and otherwise in accordance with the terms of
such Placement Notice.  The Agent will provide written confirmation to the
Company no later than the opening of the Trading Day (as defined below)
immediately following the Trading Day on which it has made sales of Placement
Shares hereunder setting forth the number of Placement Shares sold on such day,
the compensation payable by the Company to the Agent pursuant to Section 2 with
respect to such sales, and the Net Proceeds (as defined below) payable to the
Company, with an itemization of the deductions made by the Agent (as set forth
in Section 5(b)) from the gross proceeds that it receives from such
sales.  Subject to the terms of the Placement Notice, the Agent may sell
Placement Shares by any method permitted by law deemed to be an “at the market
offering” as defined in Rule 415(a)(4) of the Securities Act.

4.Suspension of Sales.  

(a)The Company or the Agent may, upon notice to the other party in writing
(including by email correspondence to each of the individuals of the other party
set forth on Schedule 3, if receipt of such correspondence is actually
acknowledged by any of the individuals to whom the notice is sent, other than
via auto-reply) or by telephone (confirmed immediately by verifiable facsimile
transmission or email correspondence to each of the individuals of the other
party set forth on Schedule 3), suspend any sale of Placement Shares; provided,
however, that such suspension shall not affect or impair any party’s obligations
with respect to any Placement Shares sold hereunder prior to the receipt of such
notice.  Each party agrees that no such notice under this Section 4 shall be
effective against any other party unless it is made to one of the

3

--------------------------------------------------------------------------------

 

individuals named on Schedule 3 hereto, as such Schedule may be amended in
writing from time to time.

(b)Notwithstanding any other provision of this Agreement, during any period in
which the Company is in possession of material non-public information, the
Company and the Agent agree that (i) no sale of Placement Shares will take
place, (ii) the Company shall not request the sale of any Placement Shares, and
(iii) the Agent shall not be obligated to sell or offer to sell any Placement
Shares.

5.Sale and Delivery to the Agent; Settlement.

(a)Sale of Placement Shares. On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth, upon
the Agent’s acceptance of the terms of a Placement Notice, and unless the sale
of the Placement Shares described therein has been declined, suspended, or
otherwise terminated in accordance with the terms of this Agreement, the Agent,
for the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices to
sell such Placement Shares up to the amount specified in such Placement Notice,
and otherwise in accordance with the terms of such Placement Notice.  The
Company acknowledges and agrees that (i) there can be no assurance that the
Agent will be successful in selling Placement Shares, (ii) the Agent will incur
no liability or obligation to the Company or any other person or entity if it
does not sell Placement Shares for any reason other than a failure by the Agent
to use its commercially reasonable efforts consistent with its normal trading
and sales practices and applicable law and regulations to sell such Placement
Shares as required under this Agreement and (iii) the Agent shall be under no
obligation to purchase Placement Shares on a principal basis pursuant to this
Agreement, except as otherwise agreed by the Agent and the Company.

(b)Settlement of Placement Shares. Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Placement Shares will occur on the
second (2nd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”).  The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by the Agent,
after deduction for (i) the Agent’s commission, discount or other compensation
for such sales payable by the Company pursuant to Section 2 hereof, and (ii) any
transaction fees imposed by any governmental or self-regulatory organization in
respect of such sales.

(c) Delivery of Placement Shares.  On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Shares being sold by crediting the Agent’s or its designee’s account
(provided the Agent shall have given the Company written notice of such designee
at least one Trading Day prior to the Settlement Date) at The Depository Trust
Company through its Deposit and Withdrawal at Custodian System or by such other
means of delivery as may be mutually agreed upon by the parties hereto which in
all cases shall be freely tradable, transferable, registered shares in good
deliverable form.  On each Settlement Date, the Agent will deliver the related
Net Proceeds in same day funds to an account designated by the Company on, or
prior to, the Settlement Date.  

4

--------------------------------------------------------------------------------

 

The Company agrees that if the Company, or its transfer agent (if applicable),
defaults in its obligation to deliver Placement Shares on a Settlement Date
through no fault of the Agent, the Company agrees that in addition to and in no
way limiting the rights and obligations set forth in Section 10(a) hereto, it
will (i) hold the Agent harmless against any loss, claim, damage, or reasonable
and documented expense (including reasonable and documented legal fees and
expenses), as incurred, arising out of or in connection with such default by the
Company or its transfer agent (if applicable) and (ii) pay to the Agent (without
duplication) any commission, discount, or other compensation to which it would
otherwise have been entitled absent such default.

(d)Limitations on Offering Size.  Under no circumstances shall the Company cause
or request the offer or sale of any Placement Shares if, after giving effect to
the sale of such Placement Shares, the aggregate gross sales proceeds of
Placement Shares sold pursuant to this Agreement would exceed the lesser of
(A) together with all sales of Placement Shares under this Agreement, the
Maximum Amount, (B) the amount available for offer and sale under the
Registration Statement and (C) the amount authorized from time to time to be
issued and sold under this Agreement by the Company’s board of directors, a duly
authorized committee thereof or a duly authorized executive committee, and
notified to the Agent in writing.  Under no circumstances shall the Company
cause or request the offer or sale of any Placement Shares pursuant to this
Agreement at a price lower than the minimum price authorized from time to time
by the Company’s board of directors, duly authorized committee thereof or a duly
authorized executive committee, and notified to the Agent in writing.  Further,
under no circumstances shall the Company cause or permit the aggregate offering
amount of Placement Shares sold pursuant to this Agreement to exceed the Maximum
Amount.

6.Representations and Warranties of the Company.  Except as disclosed in the
Registration Statement or Prospectus (including the Incorporated Documents), the
Company represents and warrants to, and agrees with Agent that as of the date of
this Agreement and as of each Applicable Time (as defined below), unless such
representation, warranty or agreement specifies otherwise:

(a)Registration Statement and Prospectus.  As of the date of this Agreement, the
Company and the transactions contemplated by this Agreement meet the
requirements for and comply with the conditions for the use of Form S‑3 under
the Securities Act.  The Registration Statement has been filed with the
Commission and has been declared effective under the Securities Act.  The
Prospectus Supplement will name Agent as underwriter, acting as agent, in the
section entitled “Plan of Distribution.” The Company has not received, and has
no notice of, any order of the Commission preventing or suspending the use of
the Registration Statement, or threatening or instituting proceedings for that
purpose.  The Registration Statement and the offer and sale of Placement Shares
as contemplated hereby meet the requirements of Rule 415 under the Securities
Act and comply in all material respects with said Rule.  Any statutes,
regulations, contracts or other documents that are required to be described in
the Registration Statement or the Prospectus or to be filed as exhibits to the
Registration Statement have been or will be so described or filed.  Copies of
the Registration Statement, the Prospectus, and any such amendments or
supplements and all documents incorporated by reference therein that were filed
with the Commission on or prior to the date of this Agreement have been
delivered, or are available through EDGAR, to Agent and its counsel.  The
Company has not

5

--------------------------------------------------------------------------------

 

distributed and, prior to the later to occur of each Settlement Date and
completion of the distribution of the Placement Shares, will not distribute any
offering material in connection with the offering or sale of the Placement
Shares other than the Registration Statement and the Prospectus and any Issuer
Free Writing Prospectus to which Agent has consented.  The Common Stock is
currently quoted on the Exchange under the trading symbol “ABIO”.  As of the
date of this Agreement, the Company is, and reasonably believes that it will in
the foreseeable future be, in compliance with the listing and maintenance
requirements of the Exchange.

(b)No Misstatement or Omission.  The Registration Statement, when it became or
becomes effective, and the Prospectus, and any amendment or supplement thereto,
on the date of such Prospectus or amendment or supplement, conformed and will
conform in all material respects with the requirements of the Securities
Act.  At each Settlement Date, the Registration Statement and the Prospectus, as
of such date, will conform in all material respects with the requirements of the
Securities Act.  The Registration Statement, when it became or becomes
effective, did not, and will not, contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading.  The Prospectus and any amendment or
supplement thereto, on the date thereof and at each Applicable Time (defined
below), did not and will not include an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading.  The documents
incorporated by reference in the Prospectus or any Prospectus Supplement did
not, and any further documents filed and incorporated by reference therein will
not, when filed with the Commission, contain an untrue statement of a material
fact or omit to state a material fact required to be stated in such document or
necessary to make the statements in such document, in light of the circumstances
under which they were made, not misleading.  The foregoing shall not apply to
statements in, or omissions from, any such document made in reliance upon, and
in conformity with, information furnished to the Company by Agent specifically
for use in the preparation thereof.

(c)Conformity with Securities Act and Exchange Act.  The Registration Statement,
the Prospectus, any Issuer Free Writing Prospectus or any amendment or
supplement thereto, and the Incorporated Documents, when such documents were or
are filed with the Commission under the Securities Act or the Exchange Act or
became or become effective under the Securities Act, as the case may be,
conformed and will conform in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable.

(d)Financial Information.  The financial statements of the Company included or
incorporated by reference in the Registration Statement, the Prospectus and the
Issuer Free Writing Prospectuses, if any, together with the related notes and
schedules, present fairly, in all material respects, the financial position of
the Company as of the dates indicated and the results of operations, cash flows
and changes in stockholders’ equity of the Company for the periods specified and
have been prepared in compliance with the requirements of the Securities Act and
Exchange Act and in conformity with GAAP (as defined below) applied on a
consistent basis (except for (i) such adjustments to accounting standards and
practices as are noted therein, (ii) in the case of unaudited interim financial
statements, to the extent such financial statements may not include footnotes
required by GAAP or may be condensed or summary statements and (iii) such
adjustments which will not be material, either individually or in the aggregate)
during the periods involved; the other financial and statistical data with
respect to the Company contained

6

--------------------------------------------------------------------------------

 

or incorporated by reference in the Registration Statement, the Prospectus and
the Issuer Free Writing Prospectuses, if any, are accurately and fairly
presented and prepared on a basis consistent with the financial statements and
books and records of the Company; there are no financial statements (historical
or pro forma) that are required to be included or incorporated by reference in
the Registration Statement, or the Prospectus that are not included or
incorporated by reference as required; the Company does not have any material
liabilities or obligations, direct or contingent (including any off-balance
sheet obligations), not described in the Registration Statement (excluding the
exhibits thereto), and the Prospectus; and all disclosures contained or
incorporated by reference in the Registration Statement, the Prospectus and the
Issuer Free Writing Prospectuses, if any, regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the
Commission) comply in all material respects with Regulation G of the Exchange
Act and Item 10 of Regulation S-K under the Securities Act, to the extent
applicable;

(e)Conformity with EDGAR Filing.  The Prospectus delivered to Agent for use in
connection with the sale of the Placement Shares pursuant to this Agreement will
be identical to the versions of the Prospectus created to be transmitted to the
Commission for filing via EDGAR, except to the extent permitted by Regulation
S‑T.

(f)Organization.  The Company is duly organized, validly existing as a
corporation and in good standing under the laws of its jurisdiction of
organization.  The Company is duly licensed or qualified as a foreign
corporation for transaction of business and in good standing under the laws of
each other jurisdiction in which its ownership or lease of property or the
conduct of its business requires such license or qualification, and has all
corporate power and authority necessary to own or hold its properties and to
conduct its business as described in the Registration Statement and the
Prospectus, except where the failure to be so qualified or in good standing or
have such power or authority would not, individually or in the aggregate, have a
material adverse effect on or affecting the assets, business, operations,
earnings, properties, condition (financial or otherwise), prospects,
stockholders’ equity or results of operations of the Company, or prevent or
materially interfere with consummation of the transactions contemplated hereby
(a “Material Adverse Effect”).

(g)Subsidiaries.  The Company does not have any subsidiaries.

(h)No Violation or Default.  The Company is not (i) in violation of its charter
or by‑laws or similar organizational documents; (ii) in default, and no event
has occurred that, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company is a party or by which the Company
is bound or to which any of the property or assets of the Company is subject; or
(iii) in violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except, in the case of each of clauses (ii) and (iii) above, for any such
violation or default that would not, individually or in the aggregate, have a
Material Adverse Effect.  To the Company’s knowledge, no other party under any
material contract or other agreement to which it is a party is in default in any
respect thereunder where such default would have a Material Adverse Effect.

7

--------------------------------------------------------------------------------

 

(i)No Material Adverse Effect.  Subsequent to the latest date of which
information is given in the Registration Statement, the Prospectus and the
Issuer Free Writing Prospectuses, if any, (including any document deemed
incorporated by reference therein), there has not been (i) any Material Adverse
Effect, (ii) any transaction which is material to the Company, (iii) any
obligation or liability, direct or contingent (including any off-balance sheet
obligations), incurred by the Company which is material to the Company, (iv) any
material change in the capital stock or outstanding long-term indebtedness of
the Company (other than (A) the grant of additional awards under equity
incentive plans, (B) changes in the number of shares of outstanding Common Stock
due to exercise or conversion of securities exercisable for or convertible into
Common Stock outstanding as of the date of this Agreement, (C) any repurchase of
capital stock of the Company, (D) as a result of the sale of Placement Shares or
(E) other than as publicly reported or announced) or (v) any dividend or
distribution of any kind declared, paid or made on the capital stock of the
Company, other than in each case above in the ordinary course of business or as
otherwise disclosed in the Registration Statement or Prospectus (including any
document deemed incorporated by reference therein).

(j)Capitalization.  The issued and outstanding shares of capital stock of the
Company have been validly issued, are fully paid and non-assessable and, other
than as disclosed in the Registration Statement or the Prospectus, are not
subject to any preemptive rights, rights of first refusal or similar
rights.  The Company has an authorized, issued and outstanding capitalization as
set forth in the Registration Statement and the Prospectus as of the dates
referred to therein (other than the grant of additional options and restricted
stock units under the Company’s existing stock option plans, or changes in the
number of outstanding shares of Common Stock of the Company due to the issuance
of shares upon the exercise or conversion of securities exercisable for, or
convertible into, Common Stock outstanding on the date hereof) and such
authorized capital stock conforms to the description thereof set forth in the
Registration Statement and the Prospectus.  The description of the securities of
the Company in the Registration Statement and the Prospectus is complete and
accurate in all material respects.  As of the date referred to therein, the
Company does not have outstanding any options to purchase, or any rights or
warrants to subscribe for, or any securities or obligations convertible into, or
exchangeable for, or any contracts or commitments to issue or sell, any shares
of capital stock or other securities.

(k)Authorization; Enforceability.  The Company has full legal right, power and
authority to enter into this Agreement and perform the transactions contemplated
hereby.  This Agreement has been duly authorized, executed and delivered by the
Company and is a legal, valid and binding agreement of the Company enforceable
in accordance with its terms, except to (i) the extent that enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general equitable principles and
(ii) the indemnification and contribution provisions of Section 10 hereof may be
limited by federal or state securities laws and public policy considered in
respect thereof.

(l)Authorization of Placement Shares.  The Placement Shares, when issued and
delivered pursuant to the terms approved by the board of directors of the
Company or a duly authorized committee thereof, against payment therefor as
provided herein, will be duly and validly authorized and issued and fully paid
and non-assessable, free and clear of any pledge, lien, encumbrance, security
interest or other claim, including any statutory or contractual

8

--------------------------------------------------------------------------------

 

preemptive rights, resale rights, rights of first refusal or other similar
rights, and will be registered pursuant to Section 12 of the Exchange Act.  The
Placement Shares, when issued, will conform in all material respects to the
description thereof set forth in or incorporated into the Prospectus.

(m)No Consents Required.  No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company this Agreement, the issuance and sale by the Company of the
Placement Shares, except for such consents, approvals, authorizations, orders
and registrations or qualifications as may be required under applicable state
securities laws or by the by‑laws and rules of the Financial Industry Regulatory
Authority (“FINRA”) or the Exchange in connection with the sale of the Placement
Shares by the Agent.

(n)No Preferential Rights.  Except as set forth in the Registration Statement
and the Prospectus, (i) no person, as such term is defined in Rule 1‑02 of
Regulation S‑X promulgated under the Securities Act (each, a “Person”), has the
right, contractual or otherwise, to cause the Company to issue or sell to such
Person any Common Stock or shares of any other capital stock or other securities
of the Company, (ii) no Person has any preemptive rights, resale rights, rights
of first refusal, or any other rights (whether pursuant to a “poison pill”
provision or otherwise) to purchase any Common Stock or shares of any other
capital stock or other securities of the Company, (iii)  no Person has the right
to act as an underwriter or as a financial advisor to the Company in connection
with the offer and sale of Common Stock, and (iv) no Person has the right,
contractual or otherwise, to require the Company to register under the
Securities Act any Common Stock or shares of any other capital stock or other
securities of the Company, or to include any such shares or other securities in
the Registration Statement or the offering contemplated thereby, whether as a
result of the filing or effectiveness of the Registration Statement or the sale
of the Placement Shares as contemplated thereby or otherwise.

(o)Independent Public Accountant.  KPMG LLP (the “Accountant”), whose report on
the financial statements of the Company is filed with the Commission as part of
the Company’s most recent Annual Report on Form 10-K filed with the Commission
and incorporated by reference into the Registration Statement and the
Prospectus, are and, during the periods covered by their report, were an
independent registered public accounting firm with respect to the Company within
the meaning of the Securities Act and the Public Company Accounting Oversight
Board (United States).  To the Company’s knowledge, after due and careful
inquiry, the Accountant is not in violation of the auditor independence
requirements of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) with
respect to the Company.

(p)Enforceability of Agreements.  All agreements between the Company and third
parties expressly referenced in the Prospectus are legal, valid and binding
obligations of the Company enforceable in accordance with their respective
terms, except to the extent that (i) enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles, (ii) the
indemnification provisions of certain agreements may be limited be federal or
state securities laws or public policy considerations in respect thereof and
(iii) any unenforceability, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

9

--------------------------------------------------------------------------------

 

(q)No Litigation.  Except as set forth in the Registration Statement or the
Prospectus, there are no legal, governmental or regulatory actions, suits or
proceedings pending, nor, to the Company’s knowledge, any legal, governmental or
regulatory investigations, to which the Company is a party or to which any
property of the Company is the subject that, individually or in the aggregate,
if determined adversely to the Company, would have a Material Adverse Effect; to
the Company’s knowledge, no such actions, suits or proceedings are threatened or
contemplated by any governmental or regulatory authority or threatened by
others; and (i) there are no current or pending legal, governmental or
regulatory investigations, actions, suits or proceedings that are required under
the Securities Act to be described in the Prospectus that are not so described;
and (ii) there are no contracts or other documents that are required under the
Securities Act to be filed as exhibits to the Registration Statement that are
not so filed.

(r)Licenses and Permits.  Except as set forth in the Registration Statement or
the Prospectus, the Company possesses or has obtained, all licenses,
certificates, consents, orders, approvals, permits and other authorizations
issued by, and have made all declarations and filings with, the appropriate
federal, state, local or foreign governmental or regulatory authorities that are
necessary for the ownership or lease of their respective properties or the
conduct of their respective businesses as described in the Registration
Statement and the Prospectus (the “Permits”), except where the failure to
possess, obtain or make the same would not, individually or in the aggregate,
have a Material Adverse Effect.  Except as disclosed in the Registration
Statement or the Prospectus, the Company has not received written notice of any
proceeding relating to revocation or modification of any such Permit or has any
reason to believe that such Permit will not be renewed in the ordinary course,
except where the failure to obtain any such renewal would not, individually or
in the aggregate, have a Material Adverse Effect.

(s)Market Capitalization.  The aggregate market value of the outstanding voting
and non-voting common equity (as defined in Securities Act Rule 405) of the
Company held by persons other than affiliates of the Company (pursuant to
Securities Act Rule 144, those that directly, or indirectly through one or more
intermediaries, control, or are controlled by, or are under common control with,
the Company)  (the “Non-Affiliate Shares”), was equal to $85.9 million 
(calculated by multiplying (x) the highest price at which the common equity of
the Company closed on the Exchange within 60 days of the date of this Agreement
times (y) the number of Non-Affiliate Shares).  The Company is not a shell
company (as defined in Rule 405 under the Securities Act) and has not been a
shell company for at least 12 calendar months previously and if it has been a
shell company at any time previously, has filed current Form 10 information (as
defined in Instruction I.B.6 of Form S-3) with the Commission at least 12
calendar months previously reflecting its status as an entity that is not a
shell company.

(t)No Material Defaults.  The Company has not defaulted on any installment on
indebtedness for borrowed money or on any rental on one or more long-term
leases, which defaults, individually or in the aggregate, have a Material
Adverse Effect.  The Company has not filed a report pursuant to Section 13(a) or
15(d) of the Exchange Act since the filing of its last Annual Report on Form
10‑K, indicating that it (i) has failed to pay any dividend or sinking fund
installment on preferred stock or (ii) has defaulted on any installment on
indebtedness for borrowed money or on any rental on one or more long-term
leases, which defaults, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

10

--------------------------------------------------------------------------------

 

(u)Certain Market Activities.  Neither the Company, nor to the Company’s
knowledge, any of its directors, officers or controlling persons has taken,
directly or indirectly, any action designed, or that has constituted or would
reasonably be expected to cause or result in, under the Exchange Act or
otherwise, the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Placement Shares.

(v)Broker/Dealer Relationships.  Neither the Company, any of its subsidiaries
nor, to the Company’s knowledge, any of the Company’s affiliates (i) is required
to register as a “broker” or “dealer” in accordance with the provisions of the
Exchange Act or (ii) directly or indirectly through one or more intermediaries,
controls or is a “person associated with a member” or “associated person of a
member” (within the meaning set forth in the rules and regulations of FINRA).

(w)No Reliance.  The Company has not relied upon the Agent or legal counsel for
the Agent for any legal, tax or accounting advice in connection with the
offering and sale of the Placement Shares.

(x)Taxes.  The Company has filed all federal, state, local and foreign tax
returns which have been required to be filed and paid all taxes shown thereon
through the date hereof, to the extent that such taxes have become due and are
not being contested in good faith, except where the failure to file or pay would
not have a Material Adverse Effect.  Except as otherwise disclosed in or
contemplated by the Registration Statement or the Prospectus, no tax deficiency
has been determined adversely to the Company which has had, individually or in
the aggregate, a Material Adverse Effect.  The Company has no knowledge of any
federal, state or other governmental tax deficiency, penalty or assessment which
has been or is reasonably expected to be asserted or threatened against it which
would have a Material Adverse Effect.

(y)Title to Real and Personal Property.  Except as set forth in the Registration
Statement or the Prospectus, the Company has good and valid title in fee simple
to all items of real property and good and valid title to all personal property
described in the Registration Statement or Prospectus as being owned by it that
are material to the businesses of the Company, in each case free and clear of
all liens, encumbrances and claims, except those that (i) do not materially
interfere with the use made and proposed to be made of such property by the
Company or (ii) would, individually or in the aggregate, have a Material Adverse
Effect.  Any real property described in the Registration Statement or Prospectus
as being leased by the Company is held by it under valid, existing and
enforceable leases, except those that (A) do not materially interfere with the
use made or proposed to be made of such property by the Company or (B) would not
have a Material Adverse Effect.

(z)Intellectual Property.  Except as set forth in the Registration Statement or
the Prospectus, the Company owns or possesses adequate enforceable rights to use
all patents, patent applications, trademarks (both registered and unregistered),
service marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses and know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures) (collectively, the “Intellectual Property”), necessary for the
conduct of their respective businesses as conducted as of the date hereof,
except to the extent that the failure to own or possess adequate rights to use
such Intellectual Property would not,

11

--------------------------------------------------------------------------------

 

individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; the Company has not received any written notice of any claim of
infringement or conflict which asserted Intellectual Property rights of others,
which infringement or conflict, if the subject of an unfavorable decision, would
result in a Material Adverse Effect; there are no pending, or to the Company’s
knowledge, threatened judicial proceedings or interference proceedings
challenging the Company’s rights in or to or the validity of the scope of any of
the Company’s patents, patent applications or proprietary information, except if
such proceedings would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(aa)Environmental Laws.  Except as set forth in the Registration Statement or
the Prospectus, the Company (i) is in compliance with any and all applicable
federal, state, local and foreign laws, rules, regulations, decisions and orders
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”); (ii) has received and is in compliance
with all permits, licenses or other approvals required of it under applicable
Environmental Laws to conduct its businesses as described in the Registration
Statement and the Prospectus; and (iii) has not received notice of any actual or
potential liability for the investigation or remediation of any disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants,
except, in the case of any of clauses (i), (ii) or (iii) above, for any such
failure to comply or failure to receive required permits, licenses, other
approvals or liability as would not, individually or in the aggregate, have a
Material Adverse Effect.

(bb)Disclosure Controls.  The Company maintains systems of internal controls (as
such term is defined in Item 307(b) of Regulation S‑K under the Securities Act)
designed to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company is not aware of any material weaknesses in its internal
control over financial reporting (other than as set forth in the Prospectus or
the Incorporated Documents).  Since the date of the latest audited financial
statements of the Company included in the Prospectus, there has been no change
in the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting (other than as set forth in the Prospectus).
The Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a‑15 and 15d‑15) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company is made known to the certifying officers by others within those
entities, particularly during the period in which the Company’s Annual Report on
Form 10‑K or Quarterly Report on Form 10-Q, as the case may be, is being
prepared.  The Company’s certifying officers have evaluated the effectiveness of
the Company’s controls and procedures as of a date within 90 days prior to the
filing date of the Form 10‑K for the fiscal year most recently ended (such date,
the “Evaluation Date”).  The Company presented in its Form 10‑K for the fiscal
year most recently ended the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no significant changes in the

12

--------------------------------------------------------------------------------

 

Company’s internal controls or, to the Company’s knowledge, in other factors
that would be reasonably expected to significantly affect the Company’s internal
controls. To the knowledge of the Company, the Company’s “internal controls over
financial reporting” and “disclosure controls and procedures” are effective.

(cc)Sarbanes-Oxley.  The Company is not aware of any failure on the part of the
Company or any of the Company’s directors or officers, in their capacities as
such, to comply with any applicable provisions of the Sarbanes-Oxley Act and the
applicable rules and regulations promulgated thereunder in all material
respects.  Each of the principal executive officer and the principal financial
officer of the Company (or each former principal executive officer of the
Company and each former principal financial officer of the Company as
applicable) has made all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act with respect to all reports, schedules, forms, statements and
other documents required to be filed by it or furnished by it to the Commission
during the 12 months prior to the date of this Agreement.  For purposes of the
preceding sentence, “principal executive officer” and “principal financial
officer” shall have the meanings given to such terms in the Sarbanes-Oxley Act.

(dd)Finder’s Fees.  The Company has not incurred any liability for any finder’s
fees, brokerage commissions or similar payments in connection with the
transactions herein contemplated, except as may otherwise exist with respect to
Agent pursuant to this Agreement.

(ee)Labor Disputes.  No labor disturbance by or dispute with employees of the
Company exists or, to the knowledge of the Company, is threatened which would
have a Material Adverse Effect

(ff)Investment Company Act.  The Company is not nor, after giving effect to the
offering and sale of the Placement Shares, will it be an “investment company” or
an entity “controlled” by an “investment company,” as such terms are defined in
the Investment Company Act of 1940, as amended (the “Investment Company Act”).

(gg)Operations.  The operations of the Company are and have been conducted at
all times in compliance with applicable financial record keeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions to which the Company
is subject, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
governmental agency (collectively, the “Money Laundering Laws”), except as would
not have a Material Adverse Effect; and no action, suit or proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving the Company with respect to the Money Laundering Laws is pending or,
to the knowledge of the Company, threatened.

(hh)Off-Balance Sheet Arrangements.  There are no transactions, arrangements and
other relationships between and/or among the Company, and/or, to the knowledge
of the Company, any of its affiliates and any unconsolidated entity, including,
but not limited to, any structural finance, special purpose or limited purpose
entity (each, an “Off Balance Sheet Transaction”) that would reasonably be
expected to affect materially the

13

--------------------------------------------------------------------------------

 

Company’s liquidity or the availability of or requirements for its capital
resources, including those Off Balance Sheet Transactions described in the
Commission’s Statement about Management’s Discussion and Analysis of Financial
Conditions and Results of Operations (Release Nos.  33‑8056; 34‑45321; FR‑61),
required to be described in the Prospectus which have not been described as
required.

(ii)Underwriter Agreements.  The Company is not a party to any agreement with an
agent or underwriter for any other “at the market” or continuous equity
transaction other than this Agreement.

(jj)ERISA.  To the knowledge of the Company, each material employee benefit
plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), that is maintained, administered or
contributed to by the Company or any of its affiliates for employees or former
employees of the Company has been maintained in material compliance with its
terms and the requirements of any applicable statutes, orders, rules and
regulations, including but not limited to ERISA and the Internal Revenue Code of
1986, as amended (the “Code”); no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred which would
result in a material liability to the Company with respect to any such plan
excluding transactions effected pursuant to a statutory or administrative
exemption; and for each such plan that is subject to the funding rules of
Section 412 of the Code or Section 302 of ERISA, no “accumulated funding
deficiency” as defined in Section 412 of the Code has been incurred, whether or
not waived, and the fair market value of the assets of each such plan (excluding
for these purposes accrued but unpaid contributions) exceeds the present value
of all benefits accrued under such plan determined using reasonable actuarial
assumptions.

(kk)Forward Looking Statements.  No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) (a “Forward Looking Statement”) contained in the Registration Statement and
the Prospectus has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith.  The Forward Looking Statements
incorporated by reference in the Registration Statement and the Prospectus from
the Company’s Annual Report on Form 10-K for the fiscal year most recently ended
(i) were, when made, within the coverage of the safe harbor for forward looking
statements set forth in Section 27A of the Securities Act, Rule 175(b) under the
Securities Act or Rule 3b-6 under the Exchange Act, as applicable, (ii) were
made by the Company with a reasonable basis and in good faith and reflect the
Company’s good faith commercially reasonable best estimate of the matters
described therein, and (iii) have been prepared in accordance with Item 10 of
Regulation S-K under the Securities Act.

(ll)Agent Purchases.  The Company acknowledges and agrees that Agent has
informed the Company that the Agent may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell Common Stock for its own
account while this Agreement is in effect, provided, that (i) no such purchase
or sales shall take place while a Placement Notice is in effect (except to the
extent the Agent may engage in sales of Placement Shares purchased or deemed
purchased from the Company as a “riskless principal” or in a similar capacity)
and (ii) the Company shall not be deemed to have authorized or consented to any
such purchases or sales by the Agent.

14

--------------------------------------------------------------------------------

 

(mm)Margin Rules.  To the Company’s knowledge, neither the issuance, sale and
delivery of the Placement Shares nor the application of the proceeds thereof by
the Company as described in the Registration Statement and the Prospectus will
violate Regulation T, U or X of the Board of Governors of the Federal Reserve
System or any other regulation of such Board of Governors.

(nn)Insurance.  The Company carries, or is covered by, insurance in such amounts
and covering such risks as the Company reasonably believes is adequate for the
conduct of its business and as is customary for companies engaged in similar
businesses in similar industries.

(oo)No Improper Practices.  (i) Neither the Company nor to the Company’s
knowledge, any of its respective executive officers has, in the past five years,
made any unlawful contributions to any candidate for any political office (or
failed fully to disclose any contribution in violation of law) or made any
contribution or other payment to any official of, or candidate for, any federal,
state, municipal, or foreign office or other person charged with similar public
or quasi-public duty in violation of any law or of the character required to be
disclosed in the Prospectus; (ii) no relationship, direct or indirect, exists
between or among the Company or, to the Company’s knowledge, any affiliate of
any the Company, on the one hand, and the directors, officers and stockholders
of the Company, that is required by the Securities Act to be described in the
Registration Statement and the Prospectus that is not so described; (iii) no
relationship, direct or indirect, exists between or among the Company or any
affiliate of the Company, on the one hand, and the directors, officers or
stockholders of the Company, that is required by the rules of FINRA to be
described in the Registration Statement and the Prospectus that is not so
described; (iv) except as described in the Prospectus, there are no material
outstanding loans or advances or material guarantees of indebtedness by the
Company to or for the benefit of any of its officers or directors or any of the
members of the families of any of them; and (v) the Company has not offered, or
caused any placement agent to offer, Common Stock to any person with the intent
to influence unlawfully (A) a customer or supplier of the Company to alter the
customer’s or supplier’s level or type of business with the Company or (B) a
trade journalist or publication to write or publish favorable information about
the Company or any of its products or services, and, (vi) neither the Company
nor, to the Company’s knowledge, any employee or agent of the Company has made
any payment of funds of the Company or received or retained any funds in
violation of any law, rule or regulation (including, without limitation, the
Foreign Corrupt Practices Act of 1977), which payment, receipt or retention of
funds is of a character required to be disclosed in the Registration Statement
or the Prospectus.

(pp)Compliance with Certain Laws, Rules, Procedures, Etc.  Except as disclosed
in the Prospectus, to the Company’s knowledge, the conduct of the preclinical
and clinical testing,  and manufacture of the products of the Company is in
compliance, in all material respects, with all laws, rules and regulations
applicable to such activities, including without limitation applicable good
laboratory practices, good clinical practices and good manufacturing practices,
except for such non-compliance as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The descriptions of
the results of such tests and trials contained in the Prospectus are accurate in
all material respects. Except as otherwise disclosed in the Prospectus, the
Company has not received notice of adverse finding, warning letter or clinical
hold notice from the United States Food and Drug

15

--------------------------------------------------------------------------------

 

Administration (the “FDA”) or any non-U.S. counterpart of any of the foregoing,
or any untitled letter or other correspondence or notice from the FDA or any
other governmental authority or agency or any institutional or ethical review
board alleging or asserting noncompliance with any law, rule or regulation
applicable in any jurisdiction, except notices, letters, and correspondences and
non-U.S. counterparts thereof alleging or asserting such noncompliance as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as disclosed in the Prospectus, neither the Company nor
any subsidiary has, either voluntarily or involuntarily, initiated, conducted or
issued, or caused to be initiated, conducted or issued, any recall, field
correction, market withdrawal or replacement, safety alert, warning, “dear
doctor” letter, investigator notice, or other notice or action relating to an
alleged or potential lack of safety or efficacy of any product of the Company or
any subsidiary, any alleged product defect of any product of the Company or the
subsidiary, or any violation of any material applicable law, rule, regulation or
any clinical trial or marketing license, approval, permit or authorization for
any product of the Company or any subsidiary, and the Company is not aware of
any facts or information that would cause it to initiate any such notice or
action and has no knowledge or reason to believe that the FDA or any other
governmental agency or authority or any institutional or ethical review board or
other non-governmental authority intends to impose, require, request or suggest
such notice or action, except in each case as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has not received and is otherwise not aware of any notices, correspondence or
other communication from the FDA or other governmental regulatory agency or
subdivision thereof, or any institutional or ethical review boards, asserting
non-compliance with any applicable statutes, rules, regulations, orders, or
other laws, or requiring or requesting the termination, suspension or
modification of any preclinical or clinical studies, tests, investigations, or
trials conducted by, or on behalf of, the Company or any subsidiary or in which
the Company or any subsidiary has participated.

(qq)Status Under the Securities Act.  The Company was not and is not an
ineligible issuer as defined in Rule 405 under the Securities Act at the times
specified in Rules 164 and 433 under the Securities Act in connection with the
offering of the Placement Shares.

(rr)No Misstatement or Omission in an Issuer Free Writing Prospectus. Each
Issuer Free Writing Prospectus, as of its issue date and as of each Applicable
Time (as defined below), did not, does not and will not include any information
that conflicted, conflicts or will conflict with the information contained in
the Registration Statement or the Prospectus, including any incorporated
document deemed to be a part thereof that has not been superseded or
modified.  The foregoing sentence does not apply to statements in or omissions
from any Issuer Free Writing Prospectus based upon and in conformity with
written information furnished to the Company by the Agent specifically for use
therein.

(ss)No Conflicts.  Neither the execution of this Agreement, nor the issuance,
offering or sale of the Placement Shares, nor the consummation of any of the
transactions contemplated herein and therein, nor the compliance by the Company
with the terms and provisions hereof and thereof will conflict with, or will
result in a breach of, any of the terms and provisions of, or has constituted or
will constitute a default under, or has resulted in or will result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company pursuant to the terms of any contract or other agreement
to which the Company

16

--------------------------------------------------------------------------------

 

may be bound or to which any of the property or assets of the Company is
subject, except (i) such conflicts, breaches or defaults as may have been waived
and (ii) such conflicts, breaches and defaults that would not have a Material
Adverse Effect; nor will such action result (x) in any violation of the
provisions of the organizational or governing documents of the Company, or (y)
in any material violation of the provisions of any statute or any order, rule or
regulation applicable to the Company or of any court or of any federal, state or
other regulatory authority or other government body having jurisdiction over the
Company, other than in each case any such conflict, breach or violation that,
individually or in the aggregate, which would not have a Material Adverse
Effect.

(tt)OFAC. (i) The Company represents that, neither it nor any director, officer,
employee, agent, affiliate or representative of the Company, is a government,
individual, or entity (in this paragraph (tt), “Person”) that is, or is owned or
controlled by a Person that is:

(A)  the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”), the United
Nations Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s
Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor

(B)  located, organized or resident in a country or territory that is the
subject of Sanctions.

(ii)  The Company represents and covenants that it will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person:

(A)  to fund or facilitate any activities or business of or with any Person or
in any country or territory that, at the time of such funding or facilitation,
is the subject of Sanctions; or

(B)  in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

(iii)  The Company represents and covenants that, except as detailed in the
Prospectus, for the past 5 years, the Company has not knowingly engaged in, is
not now knowingly engaged in, and will not engage in, any dealings or
transactions with any Person, or in any country or territory, that at the time
of the dealing or transaction is or was the subject of Sanctions.

(uu)Stock Transfer Taxes.  On each Settlement Date, all stock transfer or other
taxes (other than income taxes) which are required to be paid in connection with
the sale and transfer of the Placement Shares to be sold hereunder will be, or
will have been, fully paid or provided for by the Company and all laws imposing
such taxes will be or will have been fully complied with.

17

--------------------------------------------------------------------------------

 

(vv)IT Systems. (i)(x) To the knowledge of Company, there has been no security
breach or other compromise of any of the Company’s information technology and
computer systems, networks, hardware, software, data (including the data of the
Company’s respective customers, employees, suppliers, vendors and any third
party data maintained by or on behalf of the Company), equipment or technology
(collectively, “IT Systems and Data”) and (y) the Company has not been notified
of, and has no knowledge of any event or condition that would reasonably be
expected to result in, any security breach or other compromise to its IT Systems
and Data; (ii) the Company is presently in material compliance with all
applicable laws or statutes and all judgments, orders, rules and regulations of
any court or arbitrator or governmental or regulatory authority, internal
policies and contractual obligations relating to the privacy and security of IT
Systems and Data and to the protection of such IT Systems and Data from
unauthorized use, access, misappropriation or modification, except as would not,
in the case of this clause (ii), individually or in the aggregate, have a
Material Adverse Effect; and (iii) the Company has implemented backup and
disaster recovery technology consistent with industry standards and practices.

Any certificate signed by an officer of the Company and delivered to the Agent
or to counsel for the Agent pursuant to or by the express terms of this
Agreement shall be deemed to be a representation and warranty by the Company, as
applicable, to the Agent as to the matters set forth therein.

7.Covenants of the Company.  The Company covenants and agrees with Agent that:

(a)Registration Statement Amendments.  After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by Agent under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), (i) the Company will notify the Agent promptly of the time
when any subsequent amendment to the Registration Statement, other than
documents incorporated by reference, has been filed with the Commission and/or
has become effective or any subsequent supplement to the Prospectus has been
filed and of any request by the Commission for any amendment or supplement to
the Registration Statement or Prospectus or for additional information, (ii) the
Company will prepare and file with the Commission, promptly upon the Agent’s
request, any amendments or supplements to the Registration Statement or
Prospectus that, in the Agent’s reasonable opinion, may be necessary or
advisable in connection with the distribution of the Placement Shares by the
Agent (provided, however, that the failure of the Agent to make such request
shall not relieve the Company of any obligation or liability hereunder, or
affect the Agent’s right to rely on the representations and warranties made by
the Company in this Agreement and provided, further, that the only remedy the
Agent shall have with respect to the failure to make such filing shall be to
cease making sales under this Agreement until such amendment or supplement is
filed); (iii) the Company will not file any amendment or supplement to the
Registration Statement or Prospectus relating to the Placement Shares or a
security convertible into the Placement Shares unless a copy thereof has been
submitted to Agent within a reasonable period of time before the filing and the
Agent has not reasonably objected thereto in writing within two (2) Business
Days (provided, however, that (A) the failure of the Agent to make such
objection shall not relieve the Company of any obligation or liability
hereunder, or affect the Agent’s right to rely on the representations and
warranties made by the Company in this Agreement and (B) the Company has no
obligation to

18

--------------------------------------------------------------------------------

 

provide the Agent any advance copy of such filing or to provide Agent an
opportunity to object to such filing if the filing does not name the Agent or
does not relate to the transactions provided herein; and provided, further, that
the only remedy Agent shall have with respect to the failure  by the Company to
obtain such consent shall be to cease making sales under this Agreement) and the
Company will furnish to the Agent at the time of filing thereof a copy of any
document that upon filing is deemed to be incorporated by reference into the
Registration Statement or Prospectus, except for those documents available via
EDGAR; and (iv) the Company will cause each amendment or supplement to the
Prospectus to be filed with the Commission as required pursuant to the
applicable paragraph of Rule 424(b) of the Securities Act or, in the case of any
document to be incorporated therein by reference, to be filed with the
Commission as required pursuant to the Exchange Act, within the time period
prescribed (the determination to file or not file any amendment or supplement
with the Commission under this Section 7(a), based on the Company’s reasonable
opinion or reasonable objections, shall be made exclusively by the Company).
Notwithstanding the foregoing, the Section 7(a) shall in not be construed to
limit the Company’s ability to file with the Commission a registration statement
on Form S-3 pursuant to Rule 415(a)(6) of the Securities Act to cover any
securities registered pursuant the Current Registration Statement, including any
Placement Shares, as a result of the end of the three-year period described in
Rule 415(a)(5) of the Securities Act  

(b)Notice of Commission Stop Orders.  The Company will advise the Agent,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued.  The Company will advise the Agent promptly after it receives any
request by the Commission for any amendments to the Registration Statement or
any amendment or supplements to the Prospectus or any Issuer Free Writing
Prospectus or for additional information related to the offering of the
Placement Shares or for additional information related to the Registration
Statement, the Prospectus or any Issuer Free Writing Prospectus.

(c)Delivery of Prospectus; Subsequent Changes.  During any period in which a
Prospectus relating to the Placement Shares is required to be delivered by the
Agent under the Securities Act with respect to the offer and sale of the
Placement Shares, (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), the Company will use
its commercially reasonable efforts to comply with all requirements imposed upon
it by the Securities Act, as from time to time in force, and to file on or
before their respective due dates (taking into account any extensions available
under the Exchange Act) all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Sections 13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange
Act.  If the Company has omitted any information from the Registration Statement
pursuant to Rule 430A under the Securities Act, it will use commercially
reasonable efforts to comply with the provisions of and make all requisite
filings with the Commission pursuant to said Rule 430A and to notify the Agent
promptly of all such filings.  If during such period any event occurs as a
result of which the Prospectus as then amended or supplemented would include an
untrue statement of a material fact or omit to state a material fact

19

--------------------------------------------------------------------------------

 

necessary to make the statements therein, in the light of the circumstances then
existing, not misleading, or if during such period it is necessary to amend or
supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify Agent to suspend the offering
of Placement Shares during such period and the Company will promptly amend or
supplement the Registration Statement or Prospectus (at the expense of the
Company) so as to correct such statement or omission or effect such compliance;
provided, however, that the Company may delay the filing of any amendment or
supplement, if in the judgment of the Company, it is in the best interests of
the Company.

(d)Listing of Placement Shares.  During any period in which the Prospectus
relating to the Placement Shares is required to be delivered by the Agent under
the Securities Act with respect to the offer and sale of the Placement Shares,
the Company will use commercially reasonable efforts to cause the Placement
Shares to be listed on the Exchange and to qualify the Placement Shares for sale
under the securities laws of such jurisdictions as Agent reasonably designates
and to continue such qualifications in effect so long as required for the
distribution of the Placement Shares; provided, however, that the Company shall
not be required in connection therewith to qualify as a foreign corporation or
dealer in securities or file a general consent to service of process in any
jurisdiction.

(e)Delivery of Registration Statement and Prospectus.  The Company will furnish
to the Agent and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as the Agent
may from time to time reasonably request and, at Agent’s request, will also
furnish copies of the Prospectus to each exchange or market on which sales of
the Placement Shares may be made; provided, however, that the Company shall not
be required to furnish any document (other than the Prospectus) to the Agent or
its counsel to the extent such document is available on EDGAR.

(f)Earnings Statement.  The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act.

(g)Use of Proceeds.  The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

(h)Notice of Other Sales.  Without prior written notice to Agent, the Company
will not, on its own behalf, directly or indirectly, offer to sell, sell,
contract to sell, grant any option to sell or otherwise dispose of any Common
Stock (other than the Placement Shares offered pursuant to this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire, Common Stock during the period beginning on the
date on which any Placement Notice is delivered to Agent hereunder and ending on
the third (3rd) Trading Day immediately following the final Settlement Date with

20

--------------------------------------------------------------------------------

 

respect to Placement Shares sold pursuant to such Placement Notice (or, if the
Placement Notice has been terminated or suspended prior to the sale of all
Placement Shares covered by a Placement Notice, the date of such suspension or
termination); and will not directly or indirectly in any other “at the market”
or continuous equity transaction offer to sell, sell, contract to sell, grant
any option to sell or otherwise dispose of any Common Stock (other than the
Placement Shares offered pursuant to this Agreement) or securities convertible
into or exchangeable for Common Stock, warrants or any rights to purchase or
acquire, Common Stock prior to the termination of this Agreement; provided,
however, that such restrictions will not be required in connection with the
Company’s issuance or sale of (i) Common Stock, restricted stock units, options
to purchase Common Stock or Common Stock issuable upon the exercise of options,
pursuant to any employee or director stock option or benefits plan, stock
ownership plan or dividend reinvestment plan (but not Common Stock subject to a
waiver to exceed plan limits in its dividend reinvestment plan) of the Company
whether now in effect or hereafter implemented, (ii) Common Stock issuable upon
conversion of securities or the exercise of warrants, options, convertible notes
or other rights in effect or outstanding, and disclosed in filings by the
Company available on EDGAR or otherwise in writing to the Agent and (iii) Common
Stock or securities convertible into or exchangeable for shares of Common Stock
issued in privately negotiated transactions to vendors, customers or other
commercial or strategic partners or potential commercial or strategic partners,
as consideration for mergers, acquisitions, other business combinations, in
connection with any credit facility or a firm commitment equity line with an
investor acquiring securities for its own account and not with a view towards,
or for resale in connection with, the public sale or distribution thereof, or in
other transactions conducted in a manner so as not to be integrated with the
Common Stock offered under this Agreement.  Notwithstanding the foregoing,
nothing herein shall be construed to restrict the Company’s ability to file a
registration statement under the Securities Act, or require the Company to
provide notice to the Agent of any filing thereof.

(i)Change of Circumstances.  The Company will, at any time during the pendency
of a Placement Notice advise the Agent promptly after it shall have received
notice or obtained knowledge thereof, of any information or fact that would
alter or affect in any material respect any opinion, certificate, letter or
other document required to be provided to the Agent pursuant to this Agreement.

(j)Due Diligence Cooperation.  During the term of this Agreement, the Company
will cooperate with any reasonable due diligence review conducted by the Agent
or its representatives in connection with the transactions contemplated hereby,
including, without limitation, providing information and making available
documents and senior corporate officers, during regular business hours and at
the Company’s principal offices, as the Agent may reasonably request.

(k)Required Filings Relating to Placement of Placement Shares.  The Company
agrees that on such dates as the Securities Act shall require with respect to
the Placement Shares, the Company will (i) file a prospectus supplement with the
Commission under the applicable paragraph of Rule 424(b) under the Securities
Act (each and every filing under Rule 424(b), a “Filing Date”), which prospectus
supplement will set forth, within the relevant period, the amount of Placement
Shares sold through the Agent, the Net Proceeds to the Company and the
compensation payable by the Company to the Agent with respect to such

21

--------------------------------------------------------------------------------

 

Placement Shares, and (ii) deliver such number of copies of each such prospectus
supplement to each exchange or market on which such sales were effected as may
be required by the rules or regulations of such exchange or market.

(l)Representation Dates; Certificate.  On or prior to the date of the first
Placement Notice delivered by the Company to the Agent (such date, the “First
Placement Date”) and each time the Company:

(i) files the Prospectus relating to the Placement Shares or amends or
supplements (other than a prospectus supplement relating solely to an offering
of securities other than the Placement Shares) the Registration Statement or the
Prospectus relating to the Placement Shares by means of a post-effective
amendment, sticker, or supplement but not by means of incorporation of documents
by reference into the Registration Statement or the Prospectus relating to the
Placement Shares;

(ii) files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A containing amended financial information or a material amendment to
the previously filed Form 10-K);

(iii) files a quarterly report on Form 10-Q under the Exchange Act; or

(iv) files a current report on Form 8-K containing amended financial information
(other than information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K
or to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassification of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange
Act;

(Each date of filing of one or more of the documents referred to in clauses (i)
through (iv) shall be a “Representation Date.”)

the Company shall furnish the Agent (but in the case of clause (iv) above only
if the Agent reasonably determines that the information contained in such Form
8‑K is material) with a certificate, in the form attached hereto as Exhibit
7(l).  The requirement to provide a certificate under this Section 7(l) shall be
waived for any Representation Date occurring at a time at which no Placement
Notice is pending, which waiver shall continue until the earlier to occur of the
date the Company delivers a Placement Notice hereunder (which for such calendar
quarter shall be considered a Representation Date) and the next occurring
Representation Date; provided, however, that such waiver shall not apply for any
Representation Date on which the Company files its annual report on Form
10-K.  Notwithstanding the foregoing, if the Company subsequently decides to
sell Placement Shares following a Representation Date when the Company relied on
such waiver and did not provide the Agent with a certificate under this Section
7(l), then before the Company delivers the Placement Notice or the Agent sells
any Placement Shares, the Company shall provide the Agent with a certificate, in
the form attached hereto as Exhibit 7(l), dated the date of the Placement
Notice.

(m)Legal Opinion and Negative Assurance Letter.  (1) On or before the First
Placement Date, the Company shall cause to be furnished to the Agent a written
opinion and negative assurance letter of Cooley LLP (“Company Counsel”), or
other counsel reasonably

22

--------------------------------------------------------------------------------

 

satisfactory to the Agent, each in form and substance reasonably satisfactory to
Agent and its counsel; and (2) within five (5) Trading Days of each
Representation Date with respect to which the Company is obligated to deliver a
certificate in the form attached hereto as Exhibit 7(l) for which no waiver is
applicable, the Company shall cause to be furnished to the Agent a negative
assurance letter of Company Counsel, or other counsel reasonably satisfactory to
the Agent, in form and substance reasonably satisfactory to Agent and its
counsel; provided, however, the Company shall not be required to furnish any
such letter if the Company does not intend to deliver a Placement Notice in such
calendar quarter until such time as the Company delivers its next Placement
Notice.

(n)Comfort Letter.  (1) On or before the First Placement Date and (2) within
five (5) Trading Days of each Representation Date, other than pursuant to
Section 7(l)(iii), with respect to which the Company is obligated to deliver a
certificate in the form attached hereto as Exhibit 7(l) for which no waiver is
applicable, the Company shall cause its independent accountants to furnish the
Agent letters (the “Comfort Letters”), dated the date the Comfort Letter is
delivered, which shall meet the requirements set forth in this Section
7(n).  The Comfort Letter from the Company’s independent accountants shall be in
a form and substance reasonably satisfactory to the Agent, (i) confirming that
they are an independent public accounting firm within the meaning of the
Securities Act and the PCAOB, (ii) stating, as of such date, the conclusions and
findings of such firm with respect to the financial information and other
matters ordinarily covered by accountants’ “comfort letters” to underwriters in
connection with registered public offerings (the first such letter, the “Initial
Comfort Letter”) and (iii) updating the Initial Comfort Letter with any
information that would have been included in the Initial Comfort Letter had it
been given on such date and modified as necessary to relate to the Registration
Statement and the Prospectus, as amended and supplemented to the date of such
letter.

(o)Market Activities.  The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or would
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of Common
Stock or (ii) sell, bid for, or purchase Common Stock, or pay anyone any
compensation for soliciting purchases of the Placement Shares other than the
Agent; provided, however, that the Company may bid for and purchase shares of
its Common Stock in accordance with Rule 10b-18 under the Exchange Act.

(p)Investment Company Act.  The Company will conduct its affairs in such a
manner so as to reasonably ensure it will not be or become, at any time prior to
the termination of this Agreement, an “investment company,” as such term is
defined in the Investment Company Act, assuming no change in the Commission’s
current interpretation as to entities that are not considered an investment
company.

(q)No Offer to Sell.  Other than the Prospectus and the Issuer Free Writing
Prospectus approved in advance by the Company and the Agent in its capacity as
agent hereunder, neither the Agent nor the Company (including its agents and
representatives, other than Agent in its capacity as such) will make, use,
prepare, authorize, approve or refer to any written communication (as defined in
Rule 405 under the Securities Act), required to be filed

23

--------------------------------------------------------------------------------

 

with the Commission, that constitutes an offer to sell or solicitation of an
offer to buy Placement Shares hereunder.

(r)Blue Sky and Other Qualifications. The Company will use its commercially
reasonable efforts, in cooperation with the Agent, to qualify the Placement
Shares for offering and sale, or to obtain an exemption for the Placement Shares
to be offered and sold, under the applicable securities laws of such states and
other jurisdictions (domestic or foreign) as the Agent may designate and to
maintain such qualifications and exemptions in effect for so long as required
for the distribution of the Placement Shares (but in no event for less than one
year from the date of this Agreement); provided, however, that the Company shall
not be obligated to file any general consent to service of process or to qualify
as a foreign corporation or as a dealer in securities in any jurisdiction in
which it is not so qualified or to subject itself to taxation in respect of
doing business in any jurisdiction in which it is not otherwise so subject.  In
each jurisdiction in which the Placement Shares have been so qualified or
exempt, the Company will file such statements and reports as may be required by
the laws of such jurisdiction to continue such qualification or exemption, as
the case may be, in effect for so long as required for the distribution of the
Placement Shares (but in no event for less than one year from the date of this
Agreement).

(s)Sarbanes-Oxley Act.  The Company will use its commercially reasonable efforts
to comply with all effective applicable provisions of the Sarbanes-Oxley Act.

8.Payment of Expenses.  The Company will pay all expenses incident to the
performance of its obligations under this Agreement, including (i) the
preparation, filing, including any fees required by the Commission, and printing
of the Registration Statement (including financial statements and exhibits) as
originally filed and of each amendment and supplement thereto, in such number as
the Agent shall reasonably deem necessary, (ii) the printing and delivery to the
Agent of this Agreement and such other documents as may be required in
connection with the offering, purchase, sale, issuance or delivery of the
Placement Shares, (iii) the fees and disbursements of the counsel, accountants
and other advisors to the Company, (iv) the reasonable and documented
out-of-pocket expenses of Agent, including reasonable and documented fees and
disbursements of counsel to the Agent, (v) the printing and delivery to the
Agent of copies of any Permitted Issuer Free Writing Prospectus (defined below)
and the Prospectus and any amendments or supplements thereto in such number as
the Agent shall deem reasonably necessary, (vi) the preparation, printing and
delivery to the Agent of copies of the blue sky survey and any Canadian
“wrapper” and any supplements thereto, in such number as the Agent shall deem
reasonably necessary, (vii) the documented fees and expenses of the transfer
agent and registrar for the Common Stock, (viii) the reasonable and documented
fees and expenses incident to any review by FINRA of the terms of the sale of
the Placement Shares, including fees and expenses of counsel to the Agent, and
(ix) the documented fees and expenses incurred in connection with the listing of
the Placement Shares on the Exchange.  Notwithstanding the foregoing, in no
event shall the amount of expenses reimbursed to Agent hereunder exceed
$35,000.  

9.Conditions to Agent’s Obligations.  The obligations of the Agent hereunder
with respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the

24

--------------------------------------------------------------------------------

 

Company of its obligations hereunder, to the completion by the Agent of a due
diligence review satisfactory to it in its reasonable judgment, and to the
continuing satisfaction (or waiver by the Agent in its sole discretion) of the
following additional conditions:

(a)Registration Statement Effective.  The Registration Statement shall have
become effective and shall be available for the sale of all Placement Shares
contemplated to be issued by any Placement Notice.

(b)No Material Notices.  None of the following events shall have occurred and be
continuing: (i) receipt by the Company of any request for additional information
from the Commission or any other federal or state governmental authority during
the period of effectiveness of the Registration Statement, the response to which
would require any post-effective amendments or supplements to the Registration
Statement or the Prospectus; (ii) the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose; (iii) receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Placement Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; or (iv) the occurrence of any
event that makes any material statement made in the Registration Statement or
the Prospectus or any material document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in the Registration Statement, the Prospectus
or documents so that, in the case of the Registration Statement, it will not
contain any materially untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading and, that in the case of the Prospectus, it will not
contain any materially untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(c)No Misstatement or Material Omission.  Agent shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in the Agent’s
reasonable opinion, in consultation with outside counsel, is material, or omits
to state a fact that in the Agent’s reasonable opinion is material and is
required to be stated therein or is necessary to make the statements therein not
misleading.

(d)Material Changes.  Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
Material Adverse Effect, or any development that would reasonably be expected to
cause a Material Adverse Effect.

(e)Legal Opinion.  The Agent shall have received the opinion and the negative
assurance letter of Company Counsel required to be delivered pursuant to Section
7(m) on or before the date on which such delivery of such opinion and letter, as
applicable, is required pursuant to Section 7(m).

25

--------------------------------------------------------------------------------

 

(f)Comfort Letter.  The Agent shall have received the Comfort Letter required to
be delivered pursuant Section 7(n) on or before the date on which such delivery
of such Comfort Letter is required pursuant to Section 7(n).

(g)Representation Certificate.  The Agent shall have received the certificate
required to be delivered pursuant to Section 7(l) on or before the date on which
delivery of such certificate is required pursuant to Section 7(l).

(h)No Suspension.  Trading in the Common Stock shall not have been suspended on
the Exchange, and the Common Stock shall not have been delisted from the
Exchange.

(i)Other Materials.  On each date on which the Company is required to deliver a
certificate pursuant to Section 7(l), the Company shall have furnished to the
Agent such appropriate further information, certificates and documents as the
Agent may reasonably request.  All such opinions, certificates, letters and
other documents will be in compliance with the provisions hereof.  The Company
will furnish the Agent with such conformed copies of such opinions,
certificates, letters and other documents as the Agent shall reasonably request.

(j)Securities Act Filings Made.  All filings with the Commission required by
Rule 424 under the Securities Act with respect to the Placement Shares to have
been filed prior to the issuance of any Placement Notice hereunder shall have
been made within the applicable time period prescribed for such filing by Rule
424.

(k)Approval for Listing.  The Placement Shares shall either have been approved
for listing quotation on the Exchange, subject only to notice of issuance, or
the Company shall have filed an application for listing quotation of the
Placement Shares on the Exchange at, or prior to, the issuance of any Placement
Notice.

(l)No Termination Event.  There shall not have occurred any event that would
permit the Agent to terminate this Agreement pursuant to Section 12(a).

10.Indemnification and Contribution.

(a)Company Indemnification.  The Company agrees to indemnify and hold harmless
the Agent, its partners, members, directors, officers, employees and agents and
each person, if any, who controls the Agent within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act as follows:

(i)against any and all loss, liability, claim, damage and expense whatsoever, as
incurred, joint or several, arising out of or based upon any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement (or any amendment thereto), or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading, or arising out of any untrue statement or
alleged untrue statement of a material fact included in any related Issuer Free
Writing Prospectus or the Prospectus (or any amendment or supplement thereto),
or the omission or alleged omission therefrom of a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;

26

--------------------------------------------------------------------------------

 

(ii)against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 10(d) below) any such
settlement is effected with the written consent of the Agent, which consent
shall not unreasonably be delayed or withheld; and

(iii)against any and all expense whatsoever, as incurred (including the
reasonable and documented fees and disbursements of counsel), reasonably
incurred in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, of the Company to
the extent that any such expense is not paid under (i) or (ii) above,

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with written information furnished to the
Company by the Agent expressly for use in the Registration Statement (or any
amendment thereto), or in any related Issuer Free Writing Prospectus or the
Prospectus (or any amendment or supplement thereto).

(b)Agent Indemnification.  Agent agrees to indemnify and hold harmless the
Company and its directors and each officer of the Company who signed the
Registration Statement, and each person, if any, who (i) controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act or (ii) is controlled by or is under common control with the
Company against any and all loss, liability, claim, damage and expense described
in the indemnity contained in Section 10(a), as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions,
made in the Registration Statement (or any amendments thereto) or the Prospectus
(or any amendment or supplement thereto) in reliance upon and in conformity with
information relating to the Agent and furnished to the Company in writing by the
Agent expressly for use therein.

(c)Procedure.  Any party that proposes to assert the right to be indemnified
under this Section 10 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 10, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it may have to any
indemnified party otherwise than under this Section 10 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 10 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party.  If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action,

27

--------------------------------------------------------------------------------

 

with counsel reasonably satisfactory to the indemnified party, and after notice
from the indemnifying party to the indemnified party of its election to assume
the defense, the indemnifying party will not be liable to the indemnified party
for any legal or other expenses except as provided below and except for the
reasonable and documented costs of investigation subsequently incurred by the
indemnified party in connection with the defense.  The indemnified party will
have the right to employ its own counsel in any such action, but the fees,
expenses and other charges of such counsel will be at the expense of such
indemnified party unless (1) the employment of counsel by the indemnified party
has been authorized in writing by the indemnifying party, (2) the indemnified
party has reasonably concluded (based on advice of counsel) that there may be
legal defenses available to it or other indemnified parties that are different
from or in addition to those available to the indemnifying party, (3) a conflict
or potential conflict exists (based on advice of counsel to the indemnified
party) between the indemnified party and the indemnifying party (in which case
the indemnifying party will not have the right to direct the defense of such
action on behalf of the indemnified party) or (4) the indemnifying party has not
in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of the commencement of the action, in
each of which cases the reasonable and documented fees, disbursements and other
charges of counsel will be at the expense of the indemnifying party or
parties.  It is understood that the indemnifying party or parties shall not, in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonable fees, disbursements and other charges of more than
one separate firm admitted to practice in such jurisdiction at any one time for
all such indemnified party or parties.  All such fees, disbursements and other
charges will be reimbursed by the indemnifying party promptly after the
indemnifying party receives a written invoice related to fees, disbursements and
other reasonable charges in detail.  An indemnifying party will not, in any
event, be liable for any settlement of any action or claim effected without its
written consent.  No indemnifying party shall, without the prior written consent
of each indemnified party, settle or compromise or consent to the entry of any
judgment in any pending or threatened claim, action or proceeding relating to
the matters contemplated by this Section 10 (whether or not any indemnified
party is a party thereto), unless such settlement, compromise or consent
(1) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(2) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

(d)Contribution.  In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 10 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or the Agent, the Company
and the Agent will contribute to the total losses, claims, liabilities, expenses
and damages (including any investigative, legal and other expenses reasonably
incurred and documented in connection with, and any amount paid in settlement
of, any action, suit or proceeding or any claim asserted, but after deducting
any contribution received by the Company from persons other than the Agent, such
as persons who control the Company within the meaning of the Securities Act,
officers of the Company who signed the Registration Statement and directors of
the Company, who also may be liable for contribution) to which the Company and
the Agent may be subject in such proportion as shall be appropriate to reflect
the relative benefits received by the Company on the one hand and the Agent on
the other hand.  The relative benefits received by the Company on the one hand
and the Agent on the other hand shall be deemed to be in the same proportion as
the total net proceeds from the sale of the

28

--------------------------------------------------------------------------------

 

Placement Shares (before deducting expenses) received by the Company bear to the
total compensation received by the Agent (before deducting expenses) from the
sale of Placement Shares on behalf of the Company.  If, but only if, the
allocation provided by the foregoing sentence is not permitted by applicable
law, the allocation of contribution shall be made in such proportion as is
appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault of the Company, on the one hand,
and the Agent, on the other hand, with respect to the statements or omission
that resulted in such loss, claim, liability, expense or damage, or action in
respect thereof, as well as any other relevant equitable considerations with
respect to such offering.  Such relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company or the Agent, the intent of the parties
and their relative knowledge, access to information and opportunity to correct
or prevent such statement or omission.  The Company and the Agent agree that it
would not be just and equitable if contributions pursuant to this Section 10(d)
were to be determined by pro rata allocation or by any other method of
allocation that does not take into account the equitable considerations referred
to herein.  The amount paid or payable by an indemnified party as a result of
the loss, claim, liability, expense, or damage, or action in respect thereof,
referred to above in this Section 10(d) shall be deemed to include, for the
purpose of this Section 10(d), any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim to the extent consistent with Section 10(c)
hereof.  Notwithstanding the foregoing provisions of this Section 10(d), the
Agent shall not be required to contribute any amount in excess of the
commissions received by it under this Agreement and no person found guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  For purposes of this Section
10(d), any person who controls a party to this Agreement within the meaning of
the Securities Act, and any officers, directors, partners, employees or agents
of the Agent, will have the same rights to contribution as that party, and each
director of the Company and each officer of the Company who signed the
Registration Statement will have the same rights to contribution as the Company,
subject in each case to the provisions hereof.  Any party entitled to
contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 10(d), will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 10(d) except to the extent that the
failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought.  Except for a
settlement entered into pursuant to the last sentence of Section 10(c) hereof,
no party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 10(c) hereof.

11.Additional Covenants.  

(a)Representations and Covenants of the Agent. The Agent represents and warrants
that it is duly registered as a broker-dealer under FINRA, the Exchange Act and
the applicable statutes and regulations of each state in which the Placement
Shares will be offered and sold, except such states in which the Agent is exempt
from registration or such registration is

29

--------------------------------------------------------------------------------

 

not otherwise required. The Agent shall continue, for the term of this
Agreement, to be duly registered as a broker-dealer under FINRA, the Exchange
Act and the applicable statutes and regulations of each state in which the
Placement Shares will be offered and sold, except such states in which the Agent
is exempt from registration or such registration is not otherwise required,
during the term of this Agreement. The Agent shall comply with all applicable
law and regulations in connection with the transactions contemplated by this
Agreement, including the issuance and sale through the Agent of the Placement
Shares

(b)Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 10 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of the Agent, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

12.Termination.

(a)The Agent may terminate this Agreement, by written notice to the Company, as
hereinafter specified at any time (1) if there has been, since the time of
execution of this Agreement or since the date as of which information is given
in the Prospectus, any Material Adverse Effect, or any development that would
reasonably be expected to result in a Material Adverse Effect has occurred,
which in the reasonable judgment of the Agent, is material and adverse and makes
it impractical or inadvisable to market the Placement Shares,  (2) if there has
occurred any material adverse change in the financial markets in the United
States or the international financial markets, any outbreak of hostilities or
escalation thereof or other calamity or crisis or any change or development
involving a prospective change in national or international political, financial
or economic conditions, in each case the effect of which is such as to make it,
in the judgment of the Agent, impracticable or inadvisable to market the
Placement Shares or to enforce contracts for the sale of the Placement Shares,
(3) if trading in the Common Stock has been suspended or limited by the
Commission or the Exchange, or if trading generally on the Exchange has been
suspended or limited, or minimum prices for trading have been fixed on the
Exchange, (4) if any suspension of trading of any securities of the Company on
any exchange or in the over-the-counter market shall have occurred and be
continuing, (5) if a major disruption of securities settlements or clearance
services in the United States shall have occurred and be continuing, or (6) if a
banking moratorium has been declared by either U.S. Federal or New York
authorities.  Any such termination shall be without liability of any party to
any other party except that the provisions of Section 8 (Expenses), Section 10
(Indemnification), Section 11 (Survival of Representations), Section 17
(Governing Law; Consent to Jurisdiction) and Section 18 (Waiver of Jury Trial)
hereof shall remain in full force and effect notwithstanding such
termination.  If the Agent elects to terminate this Agreement as provided in
this Section 12(a), the Agent shall provide the required written notice as
specified in Section 13 (Notices).

(b)The Company shall have the right, by giving ten (10) days written notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement.  Any such termination shall be without
liability of any party to any other

30

--------------------------------------------------------------------------------

 

party except that the provisions of Section 8, Section 10, Section 11, Section
17 and Section 18 hereof shall remain in full force and effect notwithstanding
such termination.

(c)The Agent shall have the right, by giving ten (10) days written notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement.  Any such termination shall be without
liability of any party to any other party except that the provisions of Section
8, Section 10, Section 11, Section 17 and Section 18 hereof shall remain in full
force and effect notwithstanding such termination.

(d)This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 12(a), (b), or (c) above or otherwise by mutual agreement
of the parties; provided, however, that any such termination by mutual agreement
shall in all cases be deemed to provide that Section 8, Section 10, Section 11,
Section 17 and Section 18 shall remain in full force and effect.

(e)Any termination of this Agreement shall be effective on the date specified in
such notice of termination; provided, however, that such termination shall not
be effective until the close of business on the date of receipt of such notice
by the Agent or the Company, as the case may be; provided, further, any
termination of this Agreement in accordance with the terms of Section 12(b) or
(c) shall not be effective until the date that is ten days after the date of
such written notice.  If such termination shall occur prior to the Settlement
Date for any sale of Placement Shares, such Placement Shares shall settle in
accordance with the provisions of this Agreement.

(f)Subject to the additional limitations set forth in Section 8 of this
Agreement, in the event of termination of this Agreement prior to the sale of
any Placement Shares, the Agent shall be entitled only to reimbursement of its
out-of-pocket expenses actually incurred.

13.Notices.  All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified, and if sent to the Agent, shall
be delivered to:

JonesTrading Institutional Services LLC

900 Island Park Drive, Suite 160

Daniel Island, SC 29492

Attn: Burke Cook

Email: burke@jonestrading.com

 

and

Duane Morris, LLP

1540 Broadway

New York, NY 10036

Attn:  Dean M. Colucci

Email: DMColucci@duanemorris.com

 

31

--------------------------------------------------------------------------------

 

and if to the Company, shall be delivered to:

ARCA biopharma, Inc.

11080 CirclePoint Road

Suite 140

Westminster, CO 80020

Attn:Brian Selby

 

with a copy to:

Cooley LLP

380 Interlocken Crescent

Suite 900

Broomfield, CO 80021

Attn: Brent Fassett

 

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such
purpose.  Each such notice or other communication shall be deemed given (i) when
delivered personally or by verifiable facsimile transmission (with an original
to follow) on or before 4:30 p.m., New York City time, on a Business Day (as
defined below) or, if such day is not a Business Day, on the next succeeding
Business Day, (ii) on the next Business Day after timely delivery to a
nationally-recognized overnight courier and (iii) on the Business Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid).

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 13 if sent to the electronic mail address specified
by the receiving party under separate cover.  Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives verification
of receipt by the receiving party.  Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.

14.Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the Company and the Agent and their respective successors and the
affiliates, controlling persons, officers and directors referred to in Section
10 hereof.  References to any of the parties contained in this Agreement shall
be deemed to include the successors and permitted assigns of such
party.  Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
permitted assigns any rights, remedies, obligations or liabilities under or by
reason of this Agreement, except as expressly provided in this
Agreement.  Neither party may assign its rights or obligations under this
Agreement without the prior written consent of the other party; provided,
however, that the Agent may assign its rights and obligations hereunder to an
affiliate thereof without obtaining the Company’s consent, so long as such
affiliate is a registered broker dealer.

32

--------------------------------------------------------------------------------

 

15.Adjustments for Stock Splits.  The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any stock split, stock dividend or similar event effected with respect
to the Placement Shares.

16.Entire Agreement; Amendment; Severability.  This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof.  Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and the Agent.  In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

17.GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. SPECIFIED TIMES OF DAY
REFER TO NEW YORK CITY TIME. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

18.CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER
OR IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY, AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM
OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
(CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

33

--------------------------------------------------------------------------------

 

19.Use of Information.The Agent may not use any information gained in connection
with this Agreement and the transactions contemplated by this Agreement,
including due diligence, to advise any party with respect to transactions not
expressly approved by the Company.

20.Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Delivery of an executed Agreement by
one party to the other may be made by facsimile or other electronic
transmission.

21.Effect of Headings.  The section and Exhibit headings herein are for
convenience only and shall not affect the construction hereof.

22.Permitted Free Writing Prospectuses.  

The Company represents, warrants and agrees that, unless it obtains the prior
consent of the Agent (which consent shall not be unreasonably withheld or
delayed), and the Agent represents, warrants and agrees that, unless it obtains
the prior consent of the Company, it has not made and will not make any offer
relating to the Placement Shares that would constitute an Issuer Free Writing
Prospectus, or that would otherwise constitute a “free writing prospectus,” as
defined in Rule 405, required to be filed with the Commission.  Any such free
writing prospectus consented to by the Agent or by the Company, as the case may
be (a “Permitted Free Writing Prospectus”).  The Company represents and warrants
that it has treated and agrees that it will treat each Permitted Free Writing
Prospectus as an “issuer free writing prospectus,” as defined in Rule 433, and
has complied and will comply with the requirements of Rule 433 applicable to any
Permitted Free Writing Prospectus, including timely filing with the Commission
where required, legending and record keeping.

23.Absence of Fiduciary Relationship.  

The Company acknowledges and agrees that:

(a)The Agent is acting solely as agent in connection with the public offering of
the Placement Shares and in connection with each transaction contemplated by
this Agreement and the process leading to such transactions, and no fiduciary or
advisory relationship between the Company or any of its respective affiliates,
stockholders (or other equity holders), creditors or employees or any other
party, on the one hand, and the Agent, on the other hand, has been or will be
created in respect of any of the transactions contemplated by this Agreement,
irrespective of whether or not the Agent has advised or is advising the Company
on other matters, and the Agent has no obligation to the Company with respect to
the transactions contemplated by this Agreement except the obligations expressly
set forth in this Agreement;

(b)it is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated by this
Agreement;

(c)the Agent has not provided any legal, accounting, regulatory or tax advice
with respect to the transactions contemplated by this Agreement and it has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate;

34

--------------------------------------------------------------------------------

 

(d)it is aware that the Agent and its affiliates are engaged in a broad range of
transactions which may involve interests that differ from those of the Company
and the Agent has no obligation to disclose such interests and transactions to
the Company by virtue of any fiduciary, advisory or agency relationship or
otherwise; and

(e)it waives, to the fullest extent permitted by law, any claims it may have
against the Agent for breach of fiduciary duty or alleged breach of fiduciary
duty in connection with the sale of Placement Shares under this Agreement and
agrees that the Agent shall not have any liability (whether direct or indirect,
in contract, tort or otherwise) to it in respect of such a fiduciary duty claim
or to any person asserting a fiduciary duty claim on its behalf or in right of
it or the Company, employees or creditors of Company, other than in respect of
the Agent’s obligations under this Agreement and to keep information provided by
the Company to the Agent and the Agent's counsel confidential to the extent not
otherwise publicly-available.

24.Definitions.  

As used in this Agreement, the following terms have the respective meanings set
forth below:

“Applicable Time” means (i) each Representation Date, (ii) the time of each sale
of any Placement Shares pursuant to this Agreement, and (iii) each Settlement
Date.

“Business Day” shall mean any day on which the Exchange and commercial banks in
the City of New York are open for business.  

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares that (1) is required to be
filed with the Commission by the Company, (2) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Placement Shares
or of the offering that does not reflect the final terms, in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g)
under the Securities Act Regulations.

“Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 424(b),” “Rule 430B,” and
“Rule 433” refer to such rules under the Securities Act Regulations.

“Trading Day” means any day on which shares of Common Stock are purchased and
sold on the Exchange.

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.

All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with

35

--------------------------------------------------------------------------------

 

the Commission pursuant to EDGAR; all references in this Agreement to any Issuer
Free Writing Prospectus (other than any Issuer Free Writing Prospectuses that,
pursuant to Rule 433, are not required to be filed with the Commission) shall be
deemed to include the copy thereof filed with the Commission pursuant to EDGAR;
and all references in this Agreement to “supplements” to the Prospectus shall
include, without limitation, any supplements, “wrappers” or similar materials
prepared in connection with any offering, sale or private placement of any
Placement Shares by the Agent outside of the United States.

 

36

--------------------------------------------------------------------------------

 

If the foregoing correctly sets forth the understanding between the Company and
the Agent, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and the Agent.

Very truly yours,

 

ARCA BIOPHARMA, INC.

 

By:

/s/ Brian L. Selby

Name: Brian L. Selby

Title: Vice President, Finance

 

 

ACCEPTED as of the date first-above written:

 

JONESTRADING INSTITUTIONAL SERVICES LLC

 

By:

/s/ Burke Cook

Name: Burke Cook

Title: General Counsel

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

__________________________

FORM OF PLACEMENT NOTICE

__________________________

 

From:

ARCA BIOPHARMA, INC.

 

To:

JONESTRADING INSTITUTIONAL SERVICES LLC
Attention:  _____________________

Subject:

Placement Notice

Gentlemen:

Pursuant to the terms and subject to the conditions contained in the Capital on
Demand™ Sales Agreement between, ARCA BIOPHARMA INC. (the “Company”) and
JONESTRADING INSTITUTIONAL SERVICES LLC (“Agent”, dated July 22, 2020, the
Company hereby requests that the Agent sell up to ____________ of the Company’s
Common Stock, $0.001 par value per share, at a minimum market price of $_______
per share, during the time period beginning [month, day, time] and ending
[month, day, time].

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2

 

__________________________

Compensation

__________________________

 

 

 

The Company shall pay to the Agent in cash, upon each sale of Placement Shares
pursuant to this Agreement, an amount equal to 3.0% of the gross proceeds from
each sale of Placement Shares.

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 3

 

__________________________

Notice Parties

__________________________

 

The Company

 

Michael R. Bristow

michael.bristow@arcabiopharma.com

Brian L. Selby

brian.selby@arcabiopharma.com

Thomas A. Keuer

tom.keuer@arcabiopharma.com

Christopher D. Ozeroff

chris.ozeroff@arcabiopharma.com

 

With a copy to (which shall not constitute notice):

 

Brent D. Fassett

fassettbd@cooley.com

 

The Agent

 

Moe Cohen

moec@jonestrading.com

Bryan Turley

bturley@jonestrading.com

John D’Agostini

johnd@jonestrading.com

Ryan Gerety

ryang@jonestrading.com

Burke Cook

burke@jonestrading.com

Ryan Loforte

rloforte@jonestrading.com

 

 

With a copy to JTCM@jonestrading.com

 

--------------------------------------------------------------------------------

 

EXHIBIT 7(l)

Form of Representation Date Certificate

____________________, 20


This Officers Certificate (this “Certificate”) is executed and delivered in
connection with Section 7(l) of the Capital on Demand™ Sales Agreement (the
“Agreement”), dated July 22, 2020, and entered into between ARCA BIOPHARMA, INC.
(the “Company”) and JONESTRADING INSTITUTIONAL SERVICES LLC.  All capitalized
terms used but not defined herein shall have the meanings given to such terms in
the Agreement

 

The undersigned, a duly appointed and authorized officer of the Company, having
made all necessary inquiries to establish the accuracy of the statements below
and having been authorized by the Company to execute this certificate, hereby
certifies as follows:

1.As of the date of this Certificate, (i) the Registration Statement does not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading and (ii) neither the Registration Statement nor the
Prospectus contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading and (iii) no event has occurred as a result of which it is
necessary to amend or supplement the Prospectus in order to make the statements
therein not untrue or misleading.

2.Each of the representations and warranties of the Company contained in the
Agreement (A) to the extent such representations and warranties are subject to
qualifications and exceptions contained therein relating to materiality or
Material Adverse Effect, are true and correct on and as of the date hereof with
the same force and effect as if expressly made on and as of the date hereof,
except for those representations and warranties that speak solely as of a
specific date and which were true and correct as of such date, and (B) to the
extent such representations and warranties are not subject to any qualifications
or exceptions, are true and correct in all material respects as of the date
hereof as if made on and as of the date hereof with the same force and effect as
if expressly made on and as of the date hereof except for those representations
and warranties that speak solely as of a specific date and which were so true
and correct as of such date; and.

3.Each of the covenants required to be performed by the Company in the Agreement
on or prior to the date of the Agreement, this Representation Date, and each
such other date as set forth in the Agreement, has been duly, timely and fully
performed in all material respects and each condition required to be complied
with by the Company on or prior to the date of the Agreement, this
Representation Date, and each such other date as set forth in the Agreement has
been duly, timely and fully complied with in all material respects.

4.Subsequent to the date of the most recent financial statements in the
Prospectus, there has been no Material Adverse Effect.

 

--------------------------------------------------------------------------------

 

5.No stop order suspending the effectiveness of the Registration Statement or of
any part thereof has been issued, and no proceedings for that purpose have been
instituted or are pending or threatened by any securities or other governmental
authority (including, without limitation, the Commission).

6.No order suspending the effectiveness of the Registration Statement or the
qualification or registration of the Placement Shares under the applicable
securities or blue sky laws of any applicable jurisdiction are in effect and no
proceeding for such purpose is pending before, or threatened, to the Company's
knowledge or in writing by, any applicable securities or other governmental
authority (including, without limitation, the Commission).

The undersigned has executed this Officer's Certificate as of the date first
written above.

ARCA biopharma, Inc.

By:

Name:  _________________________________

Title:    _________________________________

 

 

 